IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0124-20

                 TORONTO CLAYVERNON WILLIAMS, Appellant

                                             V.

                                THE STATE OF TEXAS




            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE EASTLAND COURT OF APPEALS
                            ECTOR COUNTY



       Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J.,
joined.

                                       OPINION


       Appellant was convicted of evading arrest or detention and sentenced to 16 months

in prison and a fine of $5,000. In the bill of costs, the trial court assessed Appellant a $25

time payment fee. See T EX. LOCAL G OV’T C ODE § 133.103. On appeal, the Court of
                                             TORONTO CLAYVERNON WILLIAMS - 2


Appeals struck a portion of that fee as being unconstitutional. Williams v. State, No. 11-

19-00184-CR (Tex. App. – Eastland Jan. 16, 2020).

       The State has filed a petition for discretionary review challenging the court’s

constitutional analysis. We recently handed down our opinion in Dulin v. State, Nos. PD-

0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31,

2021), in which we held that the time payment fee was assessed prematurely because the

pendency of appeal suspends the obligation to pay court costs. As a result, there was no

need to reach the State’s constitutional arguments.

       We grant review on our own motion of the following ground:

       Should the “Time Payment Fee” be struck as prematurely assessed?

Addressing that ground in light of Dulin, we vacate the judgment of the Court of Appeals,

and remand this case to the Court of Appeals for proceedings consistent with this opinion.

The State’s petition is refused.




DATE DELIVERED: May 12, 2021
DO NOT PUBLISH